Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/12/2022 has been entered. Claims 2, 3 are cancelled and pending claims 1, 4-18 are addressed below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  future amendments to the claim need to be underlined.  The current language of claim 1 includes language added from claims 2 and 3 without this claim language be underlined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “the shower head consisting of: …the plurality of nozzles being coupled to the first pipe and the second pipe“ in the claim preamble, indicating the scope of the claims being closed. However, claims 16 and 18 further indicate: “wherein the number of the plurality of nozzles being ten”. The current claim language is broad and can be interpreted in two ways: 
a) 10 nozzles being coupled to the first pipe, and 10 nozzles coupled being to the second pipe; or 
b) 10 nozzles total being coupled to both the first pipe and the second pipe, regardless of the arrangement. 
Since the scope of the claim is closed, via the transitional phrase “consisting of”, and the claim language does not clarify the number of nozzles included in the claim, it is unclear if this claim scope require a total of 10 nozzles (interpretation b) or 20 nozzles (per interpretation b) according to the claim interpretation explained above. Claims 16 and 18 are indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktell (US 20170320074) in view of Belz (US 20080035766).
Re claim 1, Becktell discloses a shower head (assembly in fig. 6 with tubes 12 and 14 is a device that can be used to provide shower water) for providing shower water, the shower head consisting of: 
a main pipe (assembly at 16), the main pipe for coupling to a water source (via coupling threads at one end of 16); 
a connector pipe (assembly at 20, 22, 24, 26, 70, and 8, 6, 18; since the current claim language does not specify the form, shape structure of the connector pipe, all the listed components are considered to be a portion of the connector pipe), the connector pipe being coupled to the main pipe by a main valve (32 and tubular structure at 32; see fig. 6); 
a first pipe (12, 30), the first pipe being coupled to the connector pipe by a first valve (52); 
a second pipe (14, 30), the second pipe being coupled to the connector pipe by a second valve (62); 
Becktell does not teach the first and second pipes 12 and 14 are flexible.
However, Becktell does teach that it is known to utilize tubular arms/pipes that are flexible (par. 12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to substitute the rigid pipes 12 and 14 with flexible pipes. The substitution of one known element (rigid pipes) as taught by Becktell with another (flexible pipes) as taught in background disclosure (paragraph 12) of Becktell would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of pipes would have yielded predictable results, namely, delivery water to the nozzle orifice. 
Becktell does teach a plurality of nozzle orifices 40 but does not teach a plurality of nozzle structures being coupled to the first pipe and the second pipe.
	Belz teaches a spray device 10, in the same field of endeavor, having a plurality of nozzles 20 coupled to first and second pipes 12 on opposite sides of the connector 17 (fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to incorporate the teachings of Belz to utilize a plurality of nozzle coupled to the first pipe and the second pipe. Doing so would allow for the spray pattern to be adjusted to user’s preference as suggested in paragraph 17 of Belz. 

Considering the transitional phrase “consisting of” in the claim preamble, all the components device in Becktell are cited to the corresponding claim language above without any additional elements in Becktell not specified in the claim, which meets the scope of the claim. 
Alternative to the citation of the “connector pipe” language above: 
In the event applicant disagrees that components 6, 8, and 18 being portions of the recited “connector pipe”, it would be common sense to use the sprayer with or without the base and the legs when user wishes to attach the sprayer off the ground, i.e. manually holding the device, hanging on tree or on the wall would not require the base, weight, and legs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the base 8 with legs 6 and weight 18 in this assembly when want to hang the assembly on directly on an elevated surface, such as a tree or a wall, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, hanging the assembly directly on the tree, without the base 8 and legs, would perform the same spraying function as before. 

Re claim 4, Becktell, as modified, discloses the first valve being a swivel valve (52, see fig. 6, swivel via the ball of 52).

Re claim 6, Becktell, as modified, discloses the second arm valve being a swivel valve (62, see fig. 6, swivel via the ball of 62).

Re claim 8, Becktell, as modified, discloses the main valve being a swivel valve (32, fig. 6; swivel via the ball structure).

	Re claims 14 and 15, Becktell fails to explicitly teach the first pipe and second pipe having a length of eighteen (18) inches.
However, it would have been an obvious matter of design preference to utilize pipe length of 18 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, making the pipe length being 18 inches would improve the wetting coverage of the nozzle when a wide spray coverage is the user’s preference.  It is noted that applicant appears to have placed no criticality in this pipe length (Paragraph 16 of the specification: “The first pipe 105 is preferably a length of eighteen (18) inches, but other lengths are hereby contemplated, including, but not limited to, sixteen (16) inches, twenty (20) inches, etc.”, emphasis included).

Re claim 17, Becktell, as modified, discloses the nozzles (20 taught by Belz) being adjustable (par. 17).

Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktell (US 20170320074) in view of Belz (US 20080035766), further in view of Sawyer (US 2013/0119154).
Re claims 10 and 12, Becktell fails to teach the first pipe and second pipe being made of a rubber material
However, Sawyer discloses a spraying apparatus (figs. 6-7) and indicates that the piping at 8 can be made of rubber to provide flexibility (par. 35). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to incorporate the teachings of Sawyer to provide the first pipe and second pipe being made of rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is noted that applicant appears to have placed no criticality in this material choice (Paragraph 16 of the specification: “The first pipe 105 is preferably made of a rubber material, but other materials are hereby contemplated including, but not limited to, plastic, nylon, etc.”, emphasis included).

Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktell (US 20170320074) in view of Belz (US 20080035766), further in view of Charron (US 5735307).
Re claims 5, 7, and 9, Becktell fails to explicitly teach the first valve, second valve, and main valve being able to be swiveled between zero degrees and ninety degrees. 
However, Charron discloses a fluid valve (fig. 1) for shutting off flow that is able to be swiveled between zero degree (shown in fig. 1) and ninety degree (shown in fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to incorporate the teachings of Charron to utilize the first valve, second valve and main valve being able to be swiveled between zero degrees and ninety degrees. The substitution of one known element (swivel ball valve) as taught by Becktell with another (swivel valve that has zero to 90 degree turn) as taught by Charron would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the valve would have yielded predictable results, namely, start and stop flow delivery to the sprayer when desired. Ninety degree turn valve makes it easier for user to recognize when flow is on at the maximum or off, as opposed to valve with random turn angle. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktell (US 20170320074) in view of Belz (US 20080035766), further in view of Natterer (US 20110284663). 
Re claim 16, Becktell, as modified, fails to teach the number of the plurality of nozzles being ten (10).
However, Natterer teaches a spray assembly, in the same field of endeavor, having a total of 10 nozzles 308 (figs. 1, 3, 4), each of the pipes 108 and 110 include 5 nozzles.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to incorporate the teachings of Natterer to utilize ten nozzles. Doing so would provide for an optimized spray coverage per user’s preference as taught by Natterer in paragraph 109 and 112. 

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktell (US 20170320074) in view of Belz (US 20080035766), further in view of Mulligan (US 6302152).
Re claims 11 and 13,  Becktell fails to explicitly teach the first pipe and second pipe being wrapped by a stainless-steel material.
	However, Mulligan discloses a hose/pipe 10 that is reinforced with wrapping of stainless steel braid 30 to protect the inner tube 20 (fig. 1; col. 2, ln 29-34) for improved cut or burst resistance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becktell to incorporate the teachings of Mulligan to provide the first pipe and second pipe being wrapped by a stainless-steel material. Doing so would provide protection of the inner tube, improving cut or burst resistance as taught by Mulligan in column 2, line 29-34.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Various features of the claimed device are taught in references Becktell (US 20170320074), Belz (US 20080035766), Natterer (US 20110284663), Mulligan (US 6302152), Charron (US 5735307), and Sawyer (US 2013/0119154) as presented in the rejections of independent claim 1 and various dependent claims above. However, with regard to claim 18, the number of combinations needed to modify primary reference Becktell in view of all other references listed above appear to be excessive and would based on hindsight. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752